DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 line 14-16 recites “wherein said outer surface is not positioned perpendicular to the first external surface of the first external wall or the second external surface of the second external wall”.
The Examiner would remove the rejection if the limitation were amended to  “wherein the entirety of said outer surface is not positioned perpendicular to the first external surface of the first external wall or the second external surface of the second external wall”.
The remaining claims are rejected for depending from a rejected base claim.


Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5 lines 3 and 4, the Examiner suggests deleting “..” and inserting “.”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In claim 7 lines 3 and 4, the Examiner suggests deleting “..” and inserting “.”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In claim 8 lines 2 and 3, the Examiner suggests deleting “,,” and inserting “,”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In claim 8 lines 12-14, the Examiner suggests deleting “and and” and inserting “and”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 line 1-2 recites “the first external surface” which should be changed to “a first external surface” to place the claim limitation into better form.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In claim 10 lines 3-8, the Examiner suggests deleting “..” and inserting “.”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In claim 12 line 3, the Examiner suggests after “cooler” inserting “.”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14 line 3 recites “a cooler” which should be changed to “the refrigerated cooler” to place the claim limitation into better form.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 line 1 recites “the first surface” which should be changed to “a first surface” to place the claim limitation into better form.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 line 2 recites “the second surface” which should be changed to “a second surface” to place the claim limitation into better form.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 line 2 recites “the first surface” which should be changed to “a first surface” to place the claim limitation into better form.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 lines 3-4 recites “the second surface” which should be changed to “a second surface” to place the claim limitation into better form.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,029,084. Although the claims at issue are not identical, they are not patentably distinct from each other because although the reference mentions more elements than the claim, it would have been obvious to one of ordinary skill in the art to omit those elements.

	
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,029,084.
Regarding claim 18, Claim 17 of USPN 11,029,084 discloses the invention as disclosed above except for wherein the lens of the first module has a height that is less than 0.5 inches.
Claim 17 of USPN 11,029,084 teaches the lens and a lens will inherently have a height.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the lens of the first module has a height that is less than 0.5 inches”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the height of the lens of Claim 17 of USPN 11,029,084 with the limitation “the lens of the first module has a height that is less than 0.5 inches” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A).
	





Allowable Subject Matter
Claims 1, 4 and 21-22 are allowed.
Claims 5 and 7-13 are conditionally allowable subject to applicant’s amendment to overcome the objections above.
Claims 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally the objections need to be addressed.
Claims 3 and 6 are not allowed, but would be allowed if the recommendation for amending of claim 3 is followed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable because limitations a lighting array system featuring light emitting diodes (LEDs) for use within a refrigerated cooler to illuminate products residing within the cooler, the lighting array system comprising: a first aperture formed between the first and second edges, (ii) a first side wall extending from said first edge, and (iii) a second side wall extending from said second edge, wherein the first side wall and the second side wall are in an opposed positional relationship;  wherein at least a portion of the first module resides within the first aperture, said first module comprising: a first LED, a reflecting surface, a first external lens configured to substantially overlie the first LEDs and the reflecting surface, the first external lens having: a first external wall positioned inward of the first edge of the support member and having a first external surface; a second external wall positioned inward of the second edge of the support member and having a second external surface; an intermediate portion that extends between and connects the first and second external walls, wherein the intermediate portion has a non- planar outer surface, and wherein the entirety of the outer surface is not positioned perpendicular to the first external surface of the first external wall or the second external surface of the second external wall, and wherein during operation of the lighting array system, and a second portion of light generated by said first LEDs is redirected by the reflecting surface through the first external lens are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 5 and 6; 64 LEDs) for use within a refrigerated cooler to illuminate products residing within the cooler, the lighting array system comprising: a support member (88 mounting clips) configured to be coupled to an internal structure within a cooler (0038; 0050) and Thomas discloses a lighting array system (fig. 20) featuring light emitting diodes (LEDs) (928 plurality of LEDs) for use within a refrigerated cooler to illuminate products residing within the cooler, the lighting array system comprising: a support member (932 structural frame member) configured to be coupled to an internal structure within a cooler (col. 18 lines 27-58). Neither Sommers nor Thomas disclose or suggest in summary a first aperture formed between the first and second edges, (ii) a first side wall extending from said first edge, and (iii) a second side wall extending from said second edge, wherein the first side wall and the second side wall are in an opposed positional relationship;  wherein at least a portion of the first module resides within the first aperture, said first module comprising: a first LED, a reflecting surface, a first external lens configured to substantially overlie the first LEDs and the reflecting surface, the first external lens having: a first external wall positioned inward of the first edge of the support member and having a first external surface; a second external wall positioned inward of the second edge of the support member and having a second external surface; an intermediate portion that extends between and connects the first and second external walls, wherein the intermediate portion has a non- planar outer surface, and wherein the entirety of the outer surface is not positioned perpendicular to the first external surface of the first external wall or the second external surface of the second external wall, and wherein during operation of the lighting array system, and a second portion of light generated by said first LEDs is redirected by the reflecting surface through the first external lens.
The remaining claims are allowable due to their dependency.
Claim 8 is allowable because limitations a refrigerated cooler that displays products residing within the refrigerated cooler, , the refrigerated cooler comprising: said support member including a first aperture and a second aperture that are spaced an appreciable distance apart; a first module received within the first aperture and having: a first LED, a first external lens configured to overlie the first LED, a second module received within the second aperture and  and having: a first LED, a second external lens configured to overlie the first LED, and wherein an intermediate extent of the support member is defined between the first and second modules, said intermediate extent being exposed without an overlying lens to an inner portion of the refrigerated cooler; and wherein during operation of the lighting array system are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a refrigerated cooler (Fig. 1; 10 refrigerated enclosure) that displays products residing within the refrigerated cooler (Fig. 1), , the refrigerated cooler comprising: a lighting array system (Fig. 5) installed within the refrigerated cooler and including: a support member (88 mounting clips) configured to be coupled to an internal structure within the cooler (0050) and Thomas discloses a refrigerated cooler (Fig. 1; 10 refrigerated display case) that displays products residing within the refrigerated cooler, , the refrigerated cooler comprising: a lighting array system (Fig. 20) installed within the refrigerated cooler and including: a support member (Fig. 19; 932 structural frame member) configured to be coupled to an internal structure within the cooler (col. 18 lines 27-58); a first module received within the first aperture and having: a first LED, a first external lens (976 cover) configured to overlie the first LED. Neither Sommers nor Thomas disclose or suggest in summary said support member including a first aperture and a second aperture that are spaced an appreciable distance apart; a first module received within the first aperture and having: a first LED, a first external lens configured to overlie the first LED, a second module received within the second aperture and  and having: a first LED, a second external lens configured to overlie the first LED, and wherein an intermediate extent of the support member is defined between the first and second modules, said intermediate extent being exposed without an overlying lens to an inner portion of the refrigerated cooler; and wherein during operation of the lighting array system.
The remaining claims are allowable due to their dependency.
Claim 16 is allowable because limitations the lighting array system, wherein the lighting array system further comprises a second module configured to be positioned within the internal structure of the refrigerated cooler an appreciable distance apart from the first module, the second module comprising a first LED and an external lens configured to substantially overlie an extent of said first LED; and wherein the lighting array system lacks a lens that overlies both of the first and second modules are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 5-7) for use within a refrigerated cooler (10), the lighting array system comprising: a support member (88 mounting clips) configured to be coupled to an internal structure within a cooler (0050) and Thomas discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 20) for use within a refrigerated cooler, the lighting array system comprising: a support member (932 structural frame member) configured to be coupled to an internal structure within a cooler (0050); a first module (972 LED module) coupled to the support member (932). Neither Sommers nor Thomas disclose or suggest in summary a second module configured to be positioned within the internal structure of the refrigerated cooler an appreciable distance apart from the first module, the second module comprising a first LED and an external lens configured to substantially overlie an extent of said first LED; and wherein the lighting array system lacks a lens that overlies both of the first and second modules.
Claim 17 is allowable because limitations the lighting array system, wherein the first portion of light generated by said first LED is discharged in a first direction, and the lighting array system further comprises a second module with an LED that is configured to discharge light in a second direction that is opposite of the first direction are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 5-7) for use within a refrigerated cooler (10), the lighting array system comprising: a support member (88 mounting clips) configured to be coupled to an internal structure within a cooler (0050) and Thomas discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 20) for use within a refrigerated cooler, the lighting array system comprising: a support member (932 structural frame member) configured to be coupled to an internal structure within a cooler (0050); a first module (972 LED module) coupled to the support member (932). Neither Sommers nor Thomas disclose or suggest in summary wherein the first portion of light generated by said first LED is discharged in a first direction, and the lighting array system further comprises a second module with an LED that is configured to discharge light in a second direction that is opposite of the first direction.
Claim 19 is allowable because limitations the lighting array system, wherein the first surface of the external lens is substantially parallel with the second surface of the external lens are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 5-7) for use within a refrigerated cooler (10), the lighting array system comprising: a support member (88 mounting clips) configured to be coupled to an internal structure within a cooler (0050) and Thomas discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 20) for use within a refrigerated cooler, the lighting array system comprising: a support member (932 structural frame member) configured to be coupled to an internal structure within a cooler (0050); a first module (972 LED module) coupled to the support member (932). Neither Sommers nor Thomas disclose or suggest in summary wherein the first surface of the external lens is substantially parallel with the second surface of the external lens.
Claim 20 is allowable because limitations the lighting array system, the internal structure is a support member that: (i) includes a first edge that is substantially parallel with the first surface of the first module, and (ii) includes a second edge that is substantially parallel with the second surface of the first module are not disclosed. 
The closest prior art are Sommers et al. (US Pub. 2005/0265019) and Thomas et al. (USPN 8,985,795). While Sommers discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 5-7) for use within a refrigerated cooler (10), the lighting array system comprising: a support member (88 mounting clips) configured to be coupled to an internal structure within a cooler (0050) and Thomas discloses a lighting array system featuring light emitting diodes (LEDs) (Fig. 20) for use within a refrigerated cooler, the lighting array system comprising: a support member (932 structural frame member) configured to be coupled to an internal structure within a cooler (0050); a first module (972 LED module) coupled to the support member (932). Neither Sommers nor Thomas disclose or suggest in summary the internal structure is a support member that: (i) includes a first edge that is substantially parallel with the first surface of the first module, and (ii) includes a second edge that is substantially parallel with the second surface of the first module.
The remaining claims are allowable due to their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/Britt D Hanley/Primary Examiner, Art Unit 2875